Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                         Case No.

 FRANCESCO GRANIERO, and other                      )
 similarly situated individuals,                    )
                                                    )
                  Plaintiff(s),                     )
                                                    )
 v.                                                 )
                                                    )
 EMIL FRANC, INC. d/b/a Cafe Ragazzi,               )
 HECTOR REGLERO and PAOLA                           )
 GAUDELLI,                                          )
                                                    )
                  Defendants.                       )
                                                    )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs FRANCESCO GRANIERO (“Plaintiff”) and other similarly situated

 individuals sue defendants EMIL FRANC, INC. d/b/a Cafe Ragazzi, HECTOR REGLERO and

 PAOLA GAUDELLI (collectively, “Defendants”) and allege:

                                        JURISDICTION

        1.      This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                             VENUE

        2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of

 this Honorable Court. Plaintiff is a covered employee for purposes of the Act.

        3.      EMIL FRANC, INC. d/b/a Cafe Ragazzi (the “Corporate Defendant”) and

 HECTOR REGLERO and PAOLA GAUDELLI (collectively, the “Individual Defendants”), are


                                                                                               1
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 2 of 8



 a Florida company and Florida residents, respectively, having their main place of business in

 Miami-Dade County, Florida, where Plaintiff worked for Defendants, and at all times material

 hereto were and are engaged in interstate commerce. The Individual Defendants, upon

 information and belief, reside in Miami-Dade County, Florida.

                         COUNT I: WAGE AND HOUR VIOLATION BY
                       EMIL FRANC, INC. d/b/a Cafe Ragazzi (OVERTIME)

         4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         5.      This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendant unpaid overtime compensation, as well as an additional amount as

 liquidated damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C.

 § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the

 Act states: “No employer shall employ any of his employees . . . for a work week longer than 40

 hours unless such employee receives compensation for his employment in excess of the hours

 above-specified at a rate not less than one and a half times the regular rate at which he is

 employed.”

         6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

 Defendant operates as an organization which sells and/or markets its services and/or goods to

 customers from throughout the United States and also provides its services for goods sold and

 transported from across state lines of other states, and the Corporate Defendant obtains and

 solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

 transmissions going over state lines to do its business, transmits funds outside the State of

                                                                                                   2
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 3 of 8



 Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

 employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

 was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

 similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

 requirements.

        7.       By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

 Plaintiff and those similarly situated was and/or is engaged in interstate commerce for the

 Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

 Act applies. The Corporate Defendant is a restaurant and, through its business activity, affects

 interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate

 commerce. Plaintiff was employed by the Corporate Defendant as a pizza maker for the

 Corporate Defendant’s business.

        8.       While employed by the Corporate Defendant, Plaintiff worked approximately an

 average of approximately 55 hours per week without being compensated at the rate of not less

 than one- and one-half times the regular rate at which he was employed. Plaintiff was employed

 as a pizza maker performing the same or similar duties as that of those other similarly situated

 pizza makers whom Plaintiff observed working in excess of 40 hours per week without overtime

 compensation.

        9.       Plaintiff worked for the Corporate Defendant from approximately December 20,

 2015, to May 3, 2019. In total, Plaintiff worked approximately 151 compensable weeks under the

 Act, or 151 compensable weeks if counted 3 years back from the filing of the instant action.



                                                                                                3
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 4 of 8



        10.       The Corporate Defendant paid Plaintiff approximately $700 per per week during

 79.4 weeks of employment and $800 per week during the remaining 72 weeks of employment.

        11.       However, the Corporate Defendant did not properly compensate Plaintiff for

 hours that Plaintiff worked in excess of 40 per week.

        12.       Plaintiff seeks to recover unpaid overtime wages accumulated from the date of

 hire and/or from 3 (three) years back from the date of the filing of this Complaint.

        13.       Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

 the time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages

 is as follows:

                                                            CALCULATION -
                                                            SALARY
          START DATE FOR COMPENSABLE
          WEEKS                                                        6/7/2016
          END DATE FOR COMPENSABLE
          WEEKS                                                        5/3/2019
          TOTAL COMPENSABLE WEEKS                                        151.4
          WEEKLY PAY                                                   $748.00
          HOURS WORKED                                               55 (approx.)
          HOURLY RATE                                              $13.6 (748/55)
          OVERTIME RATE                                         $6.8 (hourly rate x .5)
          OVERTIME HOURS                                             15 (approx.)
                                                             $15,442.80 (overtime rate x
                                                               15 x total compensable
          OVERTIME (ACTUAL DAMAGES)                                     weeks)
          OVERTIME (LIQUIDATED DAMAGES)                              $15,442.80
          TOTAL DAMAGES                                     $30,885.60 plus fees and costs


        14.       At all times material hereto, the Corporate Defendant failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

 similarly situated performed services and worked in excess of the maximum hours provided by

 the Act but no provision was made by the Corporate Defendant to properly pay them at the rate


                                                                                                 4
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 5 of 8



 of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

 in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

 employees and/or former employees of the Corporate Defendant who are and who were subject

 to the unlawful payroll practices and procedures of the Corporate Defendant and were not paid

 time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

        15.      The Corporate Defendant knew and/or showed reckless disregard of the

 provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and

 those similarly situated these overtime wages since the commencement of Plaintiff’s and those

 similarly situated employees’ employment with the Corporate Defendant as set forth above, and

 Plaintiff and those similarly situated are entitled to recover double damages. The Corporate

 Defendant never posted any notice, as required by Federal Law, to inform employees of their

 federal rights to overtime and minimum wage payments.

        16.      Corporate Defendant misclassified Plaintiff as an independent contractor.

        17.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with

 the Corporate Defendant as set forth above.

        18.      Plaintiff has retained the law offices of the undersigned attorney to represent

 him/her in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

        A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

              Defendant on the basis of the Corporate Defendant’s willful violations of the Fair



                                                                                                    5
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 6 of 8



                Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief, as this Court deems equitable and just.

                                           JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.

                         COUNT II: WAGE AND HOUR VIOLATION BY
                     HECTOR REGLERO and PAOLA GAUDELLI (OVERTIME)

          19.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-18

 above as if set out in full herein.

          20.      At the times mentioned, the Individual Defendants were, and are now, individuals

 responsible for the day-to-day operations of the Corporate Defendant. The Individual Defendants

 were employers of Plaintiff and others similarly situated within the meaning of Section 3(d) of

 the Act in that these defendants acted directly or indirectly in the interests of the Corporate

 Defendant in relation to the employees of the Corporate Defendant, including Plaintiff and others

 similarly situated. The Individual Defendants had operational control of the Corporate

 Defendant, were involved in the day-to-day functions of the Corporate Defendant, provided

 Plaintiff with his work schedule, and are jointly liable for Plaintiff’s damages.

          21.      The Individual Defendants are and were at all times relevant persons in control of

 the Corporate Defendant’s financial affairs and could cause the Corporate Defendant to

 compensate (or not to compensate) its employees in accordance with the Act.

                                                                                                   6
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 7 of 8



          22.      The Individual Defendants willfully and intentionally caused Plaintiff not to

 receive overtime compensation as required by the laws of the United States as set forth above

 and remains owing Plaintiff these overtime wages since the commencement of Plaintiff’s

 employment with the Corporate Defendant as set forth above.

          23.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Individual

                Defendants on the basis of the Defendants’ willful violations of the Fair Labor

                Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief, as this Court deems equitable and just.

                                           JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.

 Dated: July 5, 2019.

                                                        Respectfully submitted,

                                                        By: /s/ R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166



                                                                                                    7
Case 1:19-cv-22771-UU Document 1 Entered on FLSD Docket 07/05/2019 Page 8 of 8



                                         Email: msaenz@saenzanderson.com

                                         SAENZ & ANDERSON, PLLC
                                         20900 NE 30th Avenue, Ste. 800
                                         Aventura, Florida 33180
                                         Telephone: (305) 503-5131
                                         Facsimile: (888) 270-5549




                                                                           8
